      Case 1:21-cr-00004-JRH-BKE Document 1 Filed 01/13/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION
                                                                                   s
                                                                       •-    p ^
UNITED STATES OF AMERICA                    )   INDICTMENT NO.
                                                                             h
                                            )
             V.                             )    18U.S.C.    922(g)ll^
                                            )    Possession of a Firearm by a
JOSEPH EDWARD PALMER                        )    Prohibited Person

THE GRAND JURY CHARGES THAT:


                                   COUNT ONE
                  Possession of a Firearm hy a Prohibited Person
                               18 U.S.C. § 922(g)(1)

      On or about May 22, 2020 in Richmond County, within the Southern District

of Georgia, the defendant.

                          JOSEPH EDWARD PALMER


knowing he had been previously convicted of a crime punishable by imprisonment for

a term exceeding one year, did knowingly possess, in and affecting commerce            a




firearm, to wit, a HiPoint, model JHP, .40 caliber handgun, which had been

transported in interstate and foreign commerce.

      All in violation of Title 18, United States Code, Section 922(g)(1).
     Case 1:21-cr-00004-JRH-BKE Document 1 Filed 01/13/21 Page 2 of 2




                          FORFEITURE ALLEGATION


      The allegations contained in Count One of this Indictment are hereby re

alleged and incorporated by reference for the purpose of alleging forfeitures pursuant
to Title 18, United States Code, Section 924(d) and Title 28, United States Code,

Section 2461(c).

      Upon conviction ofthe offense set forth in Count One,the defendant, JOSEPH

EDWARD PALMER,shall forfeit to the United States pursuant to Title 18, United

States Code, Section 924(d) and Title 28, United States Code, Section 2461(c), any

firearm involved in the commission of the offense(s), including, but not limited to, a

HiPoint, model JHP,.40 caliber handgun, with an obliterated serial number.


                                              A True Bill.




                                              Fore^Jerson




 David H. Estes                               Karl I. Knoche
 First Assistant United States Attorney       Assistant United States Attorney
                                              Chief, Criminal Division


                                              "T),..5^,
                                              Patricia G. Rhodes
                                              Assistant United States Attorney
                                              Branch Office Chief
                                              Deputy Chief, Criminal Division
                                              Lead Counsel



                                          2
